779 So.2d 412 (2000)
Connie Lou METZLER, Appellant,
v.
Steven Dennis METZLER, Appellee.
Nos. 2D99-320, 2D99-534.
District Court of Appeal of Florida, Second District.
September 8, 2000.
Corey Linick of Law Offices of Corey D. Linick, P.A., New Port Richey, for Appellant.
M. Katherine Ramers of Ramers & Stephens, P.A., Dunedin, for Appellee.
PATTERSON, Chief Judge.
Appellant Connie Metzler (the wife) challenges an amended final judgment of dissolution of marriage. She contends that the trial court abused its discretion in denying her motion for continuance on the day of the final hearing and in its distribution of the marital assets. As appellee Steven Metzler (the husband) points out, the wife has not provided a transcript of the final hearing, and it appears that the final hearing was not transcribed. The stipulated statement of evidence the wife submitted to this court does not address the evidence presented at the final hearing. See Fla. R.App. P. 9.200(b)(4). Based upon the record before this court, it cannot be said that the trial court abused its discretion in denying the motion for continuance or in making its equitable distribution. See Applegate v. Barnett Bank of Tallahassee, 377 So.2d 1150 (Fla.1979); Lynn v. Allstar Steakhouse & Sports Bar, Inc., 736 So.2d 722 (Fla. 2d DCA 1999). Thus, we must affirm the amended final judgment of dissolution of marriage.
Affirmed.
ALTENBERND and CASANUEVA, JJ., Concur.